Citation Nr: 1000244	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-19 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increase in the initial staged ratings 
assigned for posttraumatic stress disorder (30 percent prior 
to April 23, 2009 and 70 percent from that date).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to August 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2008 rating decision by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In December 2009, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran 
indicating that he wished to withdraw his appeal seeking an 
increased rating for his PTSD; there are no questions of fact 
or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the rating for the Veteran's PTSD.  38 U.S.C.A. 
§§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  However, given the Veteran's expression of 
intent to withdraw his appeal of the rating assigned for his 
PTSD, further discussion of the impact of the VCAA on such 
claim is not necessary.
Legal Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.

In a November 2009 letter (received by VA in December 2009) 
the Veteran states that he wishes to "drop" his appeal, as 
he is satisfied with the rating for his PTSD granted by the 
RO.  Hence, there are no allegations of error of fact or law 
for appellate consideration on this claim.  Accordingly, the 
Board does not have jurisdiction to consider an appeal in 
this matter.


ORDER

The appeal seeking an increased rating for PTSD is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


